Citation Nr: 1207463	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  04-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for a claimed gynecological disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January to April 1987 and from October 1990 to September 1991.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the RO.

The case was remanded in February 2007 and September 2009 for additional development.  

The Board subsequently requested a VHA opinion that was received in September 2011.

In December 2011, the Board received additional evidence in support of the claim, and her representative waived initial RO consideration of this evidence.

The Board has reviewed the contents of the Veteran's Virtual VA file and finds no medical or other evidence pertinent to this appeal that is not in her claims file.

The issue of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is shown to have served in Southwest Asia during the Persian Gulf War. 

2.  The Veteran is not shown to have developed a chronic gynecological disorder due to disease process that was acquired during service; nor is any due to an undiagnosed illness incurred in service.



CONCLUSION OF LAW

The Veteran does not have a gynecological disability due to disease or injury that was incurred in or aggravated by active service; nor is any due to an undiagnosed illness that was incurred in her Persian Gulf War service; nor may cancer be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The December 2003 letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the law and regulations outlined hereinabove. 

In this regard, the letter informed her of the evidence and information necessary to substantiate her claim, the information required of her to enable VA to obtain evidence in support of her claim for service connection, and the assistance that VA would provide to obtain information and evidence in support of her claim.  

While she did not receive timely (i.e., pre-decisional) notice regarding disability ratings and effective dates of awards, she had ample opportunity to respond after such notice was ultimately given (in March 2007); significantly, such notice is not critical unless service connection is granted.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A  (West 2002). 

The Veteran's service treatment records are associated with her claims file, and VA has obtained all pertinent/identified records that could be obtained.  The Veteran was afforded aVA examination and a VHA opinion was obtained.  The evidence of record is sufficient to decide the claim.  VA's duty to assist is met. 


Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). 

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006). 

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b). 

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The service treatment records show that, in December 1990, the Veteran was noted to have an irregular menstrual cycle with her last being in November and September of 1990.  The record also notes that she was attempting to become pregnant. 

The March 1991 service treatment records indicated the Veteran had been amenorrheic for four months and had been treated for a possible tubal infection/PID in January 1991.  The provisional diagnosis was that of amenorrhea of unknown etiology and possible unresolved PID.  She reported being worked up for an ovarian cyst prior to entering service.

In May 1991, the Veteran was noted to have stomach pain, vomiting and hot flashes that were associated with the assessment of viral gastroenteritis vs. UTI/PID.

In July 1991, the Veteran reported having a 3 month history of ovarian cramps and breast pain.  She reported seeing a civilian doctor who told her that her ovaries had shut down.  She was given medication to induce her menstrual cycles.  She complained of having pain and a cold since arriving in Saudi Arabia.  

The assessment was that of rule out allergies - viral URI and anovulatory cycle.  It was noted that she had had an anovulatory cycle for 12 years and had stopped using birth control pills in 1990.  She was noted to have been amenorrheic for six months.

An August 1991 VA treatment record noted that the Veteran's last menstrual cycle was in July 1991, which was induced, and that the one prior to that had been in January 1991.  She had been on oral contraceptive from age 13 until the previous year.  She had no menses in Saudi Arabia.  The assessment was that of oligo-ovulatory.

At an October 1991 VA examination, the Veteran reported that her menses stopped in January 1991 and that she took "nerve agent pills" for 3 months in Saudi Arabia.  She had some studies done without a diagnosis being made, but added that she had been told that this could be related to the nerve agent pills.  

When examined by VA in November 1991, a pelvic examination was essentially negative.  It was noted that she probably had a hormonal imbalance problem.  Pap smears at that time revealed no tumors.  About 20% of the superficial cells were noted to be cornified.  

The December 1991 and March 1992 records showed that the Veteran had emergency surgery in December 1991 due to excessive bleeding.  The diagnosis was that of menorrhagia and pelvic inflammatory disease with abscess.  A pathology report noted proliferative endometrium.  

A May 1992 record noted a diagnosis of inflammatory disease of female pelvic organs and excessive or frequent menstruation.  

In August 1992, the Veteran reported having ammenorrhea for as long as one year, then having her menses for 6 weeks and having amenorrhea for two months.  A pelvic examination showed copious while vaginal discharge.  It was noted that there was a likely functional ovarian cyst and bacterial vaginitis that was treated with medication.  

In  February and March 2003, the Veteran was hospitalized for evaluation and management of premature labor.  She was noted to have an intrauterine pregnancy at 24 weeks gestation.  

An October 2003 letter from the Veteran's mother stated that her menstrual cycle stopped for approximately 6 months due to pills taken in the Persian Gulf.  She also noted that there was irregularity with the Veteran's period for months in between and that bloating had occurred.  She reported taking the Veteran to her physician who essentially cleaned the Veteran's tubes to get her menstrual periods to start again.  

At a December 2003 VA examination, the Veteran's last menstrual cycle was noted to have happened in November 2003 and that she had a history of irregular periods.  Her menses reportedly occurred 2 to 3 times a year and, according to the Veteran, had been regular up until the time she took nerve agents during the Persian Gulf War and they became very irregular.  The examiner's diagnosis was that of metrorrhagia and the opinion was that this was not caused by nerve agents.  

An April 2004 medical record indicated the Veteran had an abnormal pap smear involving an epithelial squamous cell abnormality.  A pelvic examination in that same month revealed chronic cervicitis.  

In July 2004, the Veteran had a cold-knife conization due to a diagnosis of CIN III (cervical intraepithelial neoplasia).  

In February 2005, the Veteran underwent voluntary sterilization due to pelvic pain, menorrhagia and an atypical pap smear.  The operation involved a hysteroscopy, D&C, balloon endometrial ablation, endocervical curettage, tubal laparoscopy and myomectomy.  The diagnoses on the pathology report were those of secretory endometrium with shedding, scant endocervical glandular cells and leiomyoma.

A May 2005 ultrasound revealed an essentially normal pelvis and a 2 cm., simple cyst that was incidentally noted on the right ovary.  

In December 2006, the Veteran had an annual gynecological examination when her history was recorded.  The nurse indicated that the Veteran's cycles might have been due to her ablation of the uterus.  

At a June 2007 VA examination, the Veteran was noted to be employed full-time as a nurse.  The pertinent aspects of her gynecological history were noted, and the claims file was reviewed.  The Veteran was being seen in the Women's Clinic for a history of chronic pelvic pain.  She reported having pelvic pain 3 out of 4 weeks each month.  

The assessment was that the Veteran had a long history of irregular menstrual periods from the time of menarche that was most likely secondary to anovulatory cycles that had been controlled with oral contraceptive pills.  The 5-month amenorrhea was noted to have occurred immediately after discontinuation of oral contraceptive pills in December 1990 and was most likely due to the suppressive effect of oral contraceptive pills on the ovaries.  The medical records showed that the Veteran's menstrual irregularities did not appear to be a manifestation of an undiagnosed illness.  

In August 2007, the Veteran was hospitalized by VA with a primary diagnosis of chronic pelvic pain and underwent an elective TAH (total abdominal hysterectomy, BSO (bilateral salphingoohorectomy), appendectomy and lysis of adhesions.  

The Veteran was noted to have a history of CIN-III of the cervix status post cold knife cone biopsy and to have had a recent pap test that was negative.  Ever since the excision, the Veteran was noted to have had tremendous pain in her lower abdomen especially with her periods.  The operative findings revealed an enlarged, boggy uterus; normal appearing ovaries and fallopian tubes; functional cysts on the left ovary; filmy adhesions between the right ovary and an anterior broad ligament; pelvic congestion; and a normal appearing appendix.  

At a December 2009 VA examination, the Veteran's claims file was reviewed and pertinent aspects of her medical history were noted to include having had a total abdominal hysterectomy and bilateral salpingo-oophorectomy in August 2007 due to chronic pelvic pain.  The pathology showed focal adenomyosis, normal ovaries, and fallopian tubes with some questionable findings of endometriosis of the cervix.  

The VA examiner commented that the Veteran was noted to have had irregular periods since adolescence prior to entrance into the military and to have been treated with oral contraceptive pills.  She complained of irregular periods in December 1990, which was one month prior to receiving pyridostigmine.  The physician opined that the most likely cause of the Veteran's menstrual irregularities was anovulatory cycles and suppression due to birth control pills.  

Based on a literature review, there was noted to be no evidence of a menstrual disorder secondary to pyridostigmine.  The menstrual irregularities were noted to have existed prior to military service and prior to the administration of pyridostigmine.  The examiner further opined that it was less likely than not that the Veteran's menstrual irregularities were the result of pyridostigmine or manifestations of any undiagnosed illness.  

In July 2010, a supplemental VA opinion was provided by a gynecological consultant who opined that it was not at least as likely as not that the Veteran's anovulation was aggravated or caused by military service.  She noted that, in the general population, it was not uncommon to have anovulatory cycles after the menarche and during the adolescent years and that almost all women experienced anovulatory cycles at some point in their reproductive life.  Anovulatory cycles were noted to be typically treated with oral contraceptive pills and, after discontinuation of the oral contraceptives, would cause a significant number of women to experience amenorrhea for up to one year.  

In this particular case, the Veteran was noted to have stopped taking oral contraceptive pills upon entering military service and experienced amenorrhea for five months due most likely to prolonged suppression due to oral contraceptive pills.  

At a February 2010 VA examination, the Veteran was noted to have had her first pelvic pain in the Persian Gulf when she was deployed and to have had no treatment for pelvic or abdominal pain for the past 12 months.  The diagnosis was that of pelvic pain in the military that resolved after a hysterectomy and salpingo-oophorectomy.  There was no current abdominal pain disorder.  

In September 2011, the Board obtained a VHA medical opinion from a gynecologist who reviewed the claims file.  The physician stated that there was no evidence in the record to show that the Veteran's amenorrhea or other gynecological symptoms in service were at least as likely as not caused by an acquired gynecological disease to include PID that was incurred while on active duty; therefore, the opinion was that it was not as likely as not that the amenorrhea and oligomenorrhea was aggravated by any acquired gynecological disease.  

The reviewing physician added that most often oligomenorrhea and amenorrhea in women from the onset of menarche and continuing without treatment were related to polycyctic ovary syndrome and was a possible cause in the Veteran's case.  The physician added that pathology reports from her surgery in 2007 would show whether she had polycystic ovary syndrome.      

The physician also opined that it was not as likely as not that PID or other disease process caused the Veteran's gynecological problem or the reason she had undergone the recent total abdominal hysterectomy, bilateral salpingo-oophorectomy and lysis of adhesions.  

A November 2011 letter from the Veteran's mother chronicled the Veteran's gynecological history beginning with her irregular menstrual cycle that began at age 13.  She recalled that the Veteran had been placed on birth control pills to regulate her cycles and had no problems following this.  

While serving in Desert Shield/Storm, the Veteran had informed her that her menses started and then stopped on the second day.  She also reported having pelvic discomfort and pain, and going without a cycle for four months.  After the Veteran's cycle was induced in May 1991, she started to have excessive bleeding, cramping and abdominal pain with her menstrual cycles.  

The Veteran's post-service gynecological problems were also noted, which included emergency surgery in December 1991, ongoing pelvic pain, vaginal infections, vaginal bleeding, and cramping.  The Veteran's mother noted that, from the time of her return from the Gulf War, she had abdominal bloating, pain and excessive bleeding.

The Veteran is shown to have the appropriate Persian Gulf service for the provisions of 38 C.F.R. § 3.317 to be considered.  

In this regard, the Veteran's service personnel records include a May 1991 letter from the Department of the Army showing that she served in support of Operation Desert Shield/Storm and was in locations considered to be hazardous to her health due to her proximity to 60 burning oil wells.  Her DD Form 214 also indicated that she served in Southwest Asia. 

Although signs or symptoms of an undiagnosed illness includes those associated with menstrual disorders under 38 C.F.R. § 3.317(b), in the present case, the Veteran's menstrual problems are shown to be unrelated to an undiagnosed illness.  

The Veteran is shown to have been treated for a possible PID during service; therefore, this disorder by virtue of its diagnosis falls outside the purview of 38 C.F.R. § 3.317, which pertains to undiagnosed illnesses.  There is no medical evidence that serves to link any of the pathology noted after service to any such infection or other documented event or incident of her period of active service.  

The other gynecological problems noted during the Veteran's service were those of oligo-ovulation and amenorrhea, related to irregular or absent menses that had been present since service.  Significantly, the VA examiners in June 2007 and December 2009 opined that neither of these problems was due to an undiagnosed illness and indicated that they were likely due to the discontinuing of oral contraceptive pills that had been used to control her menstrual cycles.  

The July 2010 opinion also was in agreement that the amenorrhea was due to her stopping the prolonged use of birth control pills during to service.  The examiners pointed out that the Veteran's irregular menstrual symptoms preceded her Persian Gulf service.

Through her representative, the Veteran also expressed her belief that these menstrual symptoms were due to nerve agents she took for her Persian Gulf service.  Her mother also submitted statements that expressed this belief.  

However, the VA examiners in December 2003 and December 2009 essentially opined that the Veteran's irregular menses was not due to taking nerve agent pills.  The examiner in 2009 specifically noted that there was no literature support for this theory.  

As to whether the post-service gynecological problems were due to service on any other basis, the evidence also is found to weigh against the claim.  The VHA gynecologist carefully reviewed the claims file and found no evidence that would link the Veteran's post-service gynecological problems to any acquired disorder such as PID or other disease process that was noted in service.

While the VHA opinion noted that polycystic ovary syndrome could be possible cause of the Veteran's amenorrhea, the VA examiner in December 2009 noted that pathology reports performed in connection with her surgery in 2007 showed findings of normal ovaries.  

The Board is aware that the Veteran in this case is a nurse and that in light of her education, training, and experience she is competent to offer an opinion as to the etiology of her claimed disability.  On this basis, the Board finds that her contentions must be viewed as being competent.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau, supra. 

On this record, the Board finds the Veteran's statement are not supported by other medical evidence.  In contrast, there is a substantial amount of medical opinion that weighs against the claim.

It is the Board's principal responsibility to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board may appropriately favor the opinion of one competent medical authority over another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In general, all of the medical professionals who offered opinions in this case were familiar with the Veteran's medical history.  Moreover, the Board finds the Veteran's statements to be less probative than the medical opinions because she has not provided a basis for her opinion or provide any medical evidence from other sources in support of her claim.  

Thus, there is insufficient detail and rationale to allow the Board to make a fully informed decision regarding the issue of whether the Veteran's disability is related to his service; therefore, her opinion lacks probative weight to grant the claim.  See Stefl, v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board also takes into consideration that despite obtaining several opinions from different medical professionals in this case not one offered an opinion that supported the Veteran's contentions.  Thus, there is far more evidence against the claim than in favor of the claim.  Such evidence is probative and persuasive.

The Board finds that the preponderance of the evidence is against the claim of service connection, therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a gynecological disorder is denied.


REMAND

The Veteran raised a claim for a TDIU rating, which was denied in a July 2010 rating decision.  The Veteran subsequently submitted a Notice of Disagreement that was received in July 2011.  The record shows that a Statement of the Case (SOC) has not been provided to the Veteran or her representative.

Under the circumstances, the Board must remand that matter, pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, this remaining matter is REMANDED to the RO for the following action:

The RO must provide the Veteran with an SOC referable to her claim for a TDIU rating.  The Veteran should be informed that she must file a timely and adequate Substantive Appeal in order to perfect any appeal to the Board.  See 38 C.F.R. §§ 20.200 , 20.202, and 20.302(b) (2011).  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


